 FAMCO, INC111ruled and as the Petitioner has obtained a majority of the valid ballotscast,'we shall certify the results of the election[The Board certified Local Union 505, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the collective-bargaining representative of theemployees of Logan-Mingo Gas & Oil Co, Inc1 On the basis of the initial tally of ballots,the Regional Director recognized that thePetitioner could fail to receive a majority of votes only in the event that two or more ofthe challenged voters were found eligible and voted against the Petitione)He properlydeemed this to be a remote possibility since the challenges had been interposed by theEmployer and the three employees had been discharged allegedly for discriminatoryreasons on the eve of the electionThe Regional Director therefore decided withoutexception by the Employer,to open and count the three ballots in order to expedite a finaltally of the votingThis action was in no way a determination of the eligibility of thethree votersAs it is now disclosed that all three voted for the Petitioner,a decision asto their eligibility becomes unnecessary to this representation proceeding since a hetherany or all of the three were eligible or ineligible to vote the Petitioner has, in any event,received a majority of the valid votes castFamco,Inc.andInternational Union,United Automobile, Aero-space and Agricultural Implement Workersof Amei ica, UAW-AFL-CIO.Case No 9-CA-3493April 19,1966DECISION AND ORDEROn January 7, 1966, Trial Examiner Robert L Piper issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sionThereafter, the Respondent filed exceptions and a supportingbriefPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relation, Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulingsare hereby affirmedThe Board has considered the TrialExaminer's Decision,the exceptions and brief,and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner[The Board adopted the Trial Examiner's Recommended Order ]158NLRB No 23 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act asamended, was heard before Trial Examiner Robert L Piper at Louisville,Kentucky,on August 31, 1965, pursuant to due noticeThe complaint,which was issued onApril 30, 1965,on a charge dated March 3, 1965, alleged in substance that Famco,Inc , herein called Respondent,engaged in unfair labor practic es proscribed bySection 8(a)(1) by various specified acts of interference,restraint,and coercion ofemployees in the exercise of rights guaranteed in Section 7 of the ActRespondent'sanswer denied the alleged unfair labor practicesThe General Counsel and Respondent filed briefsUpon the entire record in the case,and from my observation of the witnesses, Imake the followingFINDINGS OF FACTIJURISDICTIONAL FINDINGSRespondent is a Kentucky corporation engaged in the processing and manufactureof glass fibers at its plant in Louisville,KentuckyDuring the past year it sold andshipped more than$50 000 worth of products directly to points outside the State ofKentuckyRespondent admits and I find that it is engaged in commerce within themeaning of Section 2(6) and (7) of the ActIIIHE CHARGINGPARTY INVOLVEDInternational Union, United Automobile Aerospace and Agricultural ImplementWorkers of America,UAW-AFL-CIO, herein the Union,isa labor organizationwithin the meaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA Introduction andissuesThe Board conducted a representation election among Respondent's employees onJanuary 29,1965 1Thereafter,a runoff election was held on February 25TheUnion lostThe alleged unfair labor practices,with the exception of those dealingwith Respondent's "no solicitation"rules and its shop committee,occurred betweenthe two electionsThe issues as framed by the pleadings are interference,restraint,and coercion by(1) interrogation of employees'union activities and sympathies,(2) threats ofadverse changes in employee management relationships,job reprisals,refusal tobargain the cessation of all current economic benefits, and layoffs or discharges, ifthe Union won the election,(3) prohibiting the distribution of union literature inthe plant at any time and destroying union literature in the presence of an employeewhile leaving antiunion literature untouched, (4) publishing, maintaining,and enforc-ing an unlawful no solicitation rule, and(5) assisting and/or dominating an employeeorganization called the shop committee,alleged to be a labor organization withinthe meaning of the ActB Interference,restraint,and coercionIInterrogation,threats, and the prohibition and confiscation of union insigniaBetween the election on January 29 and the runoff election on February 25, con-siderable electioneering took place in the plantSeveral mimeographed circulars,of unknown origin,against the Union appeared throughout the plantA number ofthe employees began wearing hats and buttons in the plantRussellHendrick-son had been employed by Respondent for about 9 yearsHendrickson had formerly operated a filter machineHe had become afflictedwith an allergy which caused him to choke and be unable to breathe because of afine mist or spray ejected by the machineAs a result,Hendrickson's doctor hadadvised Respondent that Hendrickson could not work with the filter machine and hehad been transferred to another positionRespondent operated a system of fillingvacancies,set forth in its book of rules, entitled"Our Blue Book,"under which1All dates hereinafter refer to 1965 unless otherwise indicated FAMCO, INC.,113employees "bid" for vacanciesin the plant.The jobs were awardedon the basisof seniority among the bidders.Hendrickson had secured his transfer to his job infine filtersby such a bid.Hendrickson began wearing aunion hatand button on February 8. On February 9,while wearing the hat and button, he was approached by Roy L. Skeeters, Respond-ent'sfactorymanager.Skeeters remarked to Hendrickson that it looked as ifRespondent had been too fair with him, because some people had beencomplainingabout his not operating filter machines. Skeeters further stated that he had "stuckup" for Hendrickson in the shop committee and asked him how many plants wouldkeep him with the allergies and disability that he had.Respondent did not callSkeeters.It seems clear,and Ifind, that this was a veiled threat of reprisal forengagingin union activities in violation of Section 8(a)(1) of the Act.On February 10 Helen Hornback was working in the dry pack department ofRespondent's assembly, department. She and four other ladies broke for lunch about7:30 p.m.They found a small pile of union hats at the end of the tape line in theirdepartment.She and one of the other women put on one of the hats before theyreturned to work.Each of the women picked up one of the hats.Hornback alsocarried several of the hats back to their work station and placed' them on a table.The hats were made of paper and carried the name or initials of the Union. JosephH. Johnson, Respondent's general foreman, entered the department as the womenreturned from their break. Johnson told Hornback that she was not supposed tocarry such material through the plant.He asked Hornback if the hats belonged toher and she replied that they did.He removed the hats from the table, crumpledthem, and took them away. There were three antiunion circulars on the table nextto the hats, but Johnson did not remove or destroy them.Johnson testified that he picked up only one hat and stuffed it in his back pocket.He said that Hornback told him that the hat was not hers, but admitted that shesaid she had placed it there after he told her that he had seen her put it on thetable.Johnson denied seeing any antiunion literature on the table when he pickedup the hat.However, he admitted seeing and not confiscating a substantial amountof antiunion propaganda in the form of circulars throughout the plant. Johnsondid not deny that he told Hornback that it was against the rules to carry such hatsthrough the plant. I credit Hornback.It is well settled that prohibiting the carrying, wearing, or displaying of prounioninsignia, such as hats and buttons, absent unusual circumstances not present here, is aviolation of Section 8(a)(1) of the Act.3For the same reasons, the destruction orconfiscation of such material also interferes with, restrains, and coerces employeesin violation of the Act.4Assumingarguendothat Respondent's prohibitionagainstcarrying union insignia as announced by Johnson was valid, Johnson's confiscationand destruction of the union hats while ignoring the antiunion circulars on the sametable and throughout the plant would constitute a discriminatory application of sucha rulein violationof Section 8 (a) (1) of the Act.5On or about February 18, about a week before the election, Dalton McElvain, whowas employed as an inspector in the flat mat department, had a conversation in thevicinity of his work station with his foreman, George O. Brunson. Brunson begandiscussing the Union and the forthcoming election.Brunson stated that he thoughthe knew how McElvain had voted in the prior election but that it didn't make anydifference.Brunson said that he did not see how the Union could help the employeesif it got in.McElvain replied that he had voted for the Union the first time andprobably would again.Brunson told McElvain thatBrunsonhad been overlookingsome things in the past which he could not overlook if the Union won the election.2 The transcript of testimony reads: "It looks like the company hasn't been too fairwith you. Some people have complained about you not operating filter machines " Inview of the overall context and my recollection of the testimony, I believe this to be atypographical error and that Hendrickson actually testified that Skeeters said: "It lookslike the company has been too fair with you"8N.L.R.B. v. Ertel Manufacturing Corp.,352 F. 2d 916 (C.A.7) ; N.L R.B. v. Wix Corp.,336 F. 2d 824 (C.A. 4) ;Caterpillar Tractor Company, etc. v. N.L R.B.,230 F. 2d 357 (C A.7) ; N.L.R.B. v. Dixie Shirt Company,176 F. 2d 969 (C.A. 4) ;The Shelby ManufacturingCompany,155 NLRB 464;Peoples Service Drug Stores,Inc.,154 NLRB 1516;HeinrichMotors, Inc.,153 NLRB 1575;andMallory Plastics Company, a divisionof P. R. Malloryt Co., Inc.,149 NLRB 1649.+Elias Brothers Big Boy, Inc.,137 NLRB 1057.5Wigwam Mills,Inc.,141 NLRB 1601.221-731-67-vol. 158-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDA few days prior to this conversation McElvain had made a mistake in his work bysetting his machine improperly and cutting some 127 rolls of material 24 instead of25 inches wide.He informed Brunson of the mistake.Brunson told McElvain thatRespondent could use the material, they would set it aside, and he would overlookMcElvain'smistake.Brunson admitted having a conversation with McElvain.Brunson also corrob-orated the incident several days prior when McElvain had made the mistakes andBrunson had said that Respondent could use the material and he would overlook it.Brunson denied stating that he knew how McElvain had voted and threatening himwith not overlooking such mistakes if the Union got in.However,Brunson admitteddiscussing discharges and advising McElvain that seven people had been fired atAmerican Air Filters where there was a union as contrasted with only two at Famcowhere there was no union.I credit McElvain,and find that Brunson threatened himwith job reprisals or discharge for future mistakes in the event that the Union wonthe election,a violation of Section 8 (a)( I) of the Act.The evidence in the recordestablishes neither unlawful interrogation,nor conveying the impression that Respond-ent would never bargain with the Union by stating that the selection of the Unionwould be a futile act, as alleged in the complaint.On February 22 Brunson had a conversation with another of his employees, Clar-ence Nugent.The conversation took place at the same location as that with McElvain,near the work stations in the flat mat department.Brunson asked Nugent how hethought the election was going to come out.Nugent asked Brunson if he wasspeaking as a foreman or man to man. Apparently Brunson and Nugent were friends.AfterBrunson replied man to man,Nugent said that he did not know how theelection was going to come out.Brunson asked Nugent how the Union would benefithim or any of the employees.Theyhad a rather extensive conversation on the prosand cons of unions,with Nugent expressing his views as to why the Union would beof benefit to the employees.Brunson said that it was his opinion that there couldnot be the same personal relationship between foreman and employee if the Unioncame in, because Respondent was dead set against the Union.Nugent replied thathe had worked for another company that had a union for 13 years where there hadalways been good company-employee relationships.Without reviewing it in detail,it is apparentthat thediscussion was a mere expression of views and opinions byboth parties,without interrogation or threats.The record establishes no unlawfulinterrogation or threats of adverse changes in employee-management relationship ifthe Union were elected,as alleged in the complaint.It is concluded and found thatBrunson's conversation with Nugent was not in violation of Section 8(a)(1) ofthe Act.Brunson admitted discussing the Union and the forthcoming election individuallywith all nine employees in his department,five attheir work stations and the otherfour, including McElvain and Nugent,away from their work station but within thedepartment.The General Counsel contends that because Brunson called some ofthe employees away from their work stations to a location in the center of the samedepartment,this fact establishes inherent coercion within the meaning of theGeneralShoedoctrine.6The fact that Brunson discussed the forthcoming election with someof the employees at a location away from their work stations but nearby in the samedepartment does not give rise to the same degree of inherent coercion present in theGeneral Shoecase,where each employee was called individually to the president'soffice and interviewed by him.On or about February 22, Skeeters, the factory manager, had a conversation withPauline Jones.Jones had been employed in the smoke filter department as ahand stapler,but had developed a condition in her wrist which resulted in handstapling causing her hand and wrist to swell.As a result she had been transferredto another department pursuant to her physician's request.Skeeters told her thathe could see that she was working for the Union and looked like she was trying tochange people for the Union.When Jones said she did not know how he couldknow, Skeeters replied that he could tell by looking at her face. Jones told Skeetersthat she was not working for the Union "this time." 7 Skeeters then said that sheknew that if the Union won the election she would have to stick with a job for 6months after bidding on it, that he was doing her a favor by giving her her presentjob, and that if the Union gotin itwould not hurt just her but would hurt many9General Shoe Corporation(Marman Bag Plant),97 NLRB 4997Accusing an employee that he is for a union, rather than asking,and thus gettingthe employee to confirm or deny it,is of course a sophisticated method of interrogationconcerning such employee'sunion activities and sympathies. FAMCO, INC.115people.Clearly this constituted a threat of an adverse change in the bidding pro-cedure used by the employeesto securepromotions or transfers, and ' a threat thatJones would be removed from the job given to her because of her physical condition.As found above, Skeeters was not called by Respondent. Such threats of adversechange inworking conditions and job reprisals clearly constitute interference,restraint,and coercion in violation of the Act, and I so find.On the afternoon of February 23, 2 days before the runoff election, Everett W.Currier,Respondent's vice president and generalmanager,gave a speech to anassembly of all of Respondent's employees.In general,the speech consisted ofvarious arguments why the employees should reject the Union.During the courseof this speech, Currier threatened the employees with the lossof existingbenefitsif the Union won the election.After referring to the subject of collective bargainingbetween Respondent and the Union, Currierstated:This bargaining, I want you to thoroughly understand, might result in more orless benefits-but it would start from scratch with a blank pieceof paper, notthe Blue Book.The bargainingsessionwould actually start off as if this werea brand new company.At this point in his speech Currier used a blank piece of paperas a prop. It wasstipulated that the General Counsel had one or morewitnesseswho would testifythat Currier used the words, "not the Blue Book," and that while Currier had nopresent recollection of referring to the Blue Book, he would not deny havingdone so.In all other respects, Currier's speech was stipulated.Respondent had in effect abooklet entitled "Our Blue Book" published by it in 1960, a copy of whichwas givento every employee.This booklet contained,inter alia,Respondent's policy and rules,and set forth the terms and conditions of employment, including wages, seniority,job bidding, hours, vacations, paid holidays, leaves of absence, and group insurance.It also included the establishment, maintenance, method ofelection,and functionsof the shopcommittee,which will be considered in more detail hereinafter.It isnow well settled that the threat of discontinuance of existing benefits if aunioniselected constitutes interference, restraint, and coercion in violation of theAct.Clearly Currier advised the employees that if they elected the Union bargainingwould "start from scratch with a blank piece of paper" and that all of their existingbenefits as set forth in Respondent's Blue Book would be eliminated, just as ifRespondent was a brand new company. The Court of Appeals for the Sixth Circuithas held that just such a threat constitutes a violation of Section 8(a) (1) of theAct.The court said:The Trial Examiner found that the evidence was clearly preponderate in favorof the conclusion that at least at some of the meetings Gordon plainly conveyedthe message that a consequence of the selection of the union would be the dis-continuance of existing benefits and a "start from scratch," the coercive effectof which was plain.The Board adopted this finding, which we also approve.In our opinion, this constituted a violation of Section 8(a)(1) of the Act.N.L.R.B. v. Marsh Supermarkets, Inc., supra,327 F. 2d 109, 111, C.A. 7th, cert.denied 377 U.S. 944;Hendrix Manufacturing Co. v. N.L.R.B., supra,321 F. 2d100, 105, C.A. 5th.8It is concluded and found that by such threat of the loss of existing benefits in theevent of a unionelection,Respondent violated Section 8(a) (1) of the Act.During the course of Currier's speech, he also discussed the possibility of a strikein the event the Union won the election. In this connection he advised the employeesas follows: "... I wouldguessthat a 3 or 4 weeks' strike might cost us up to i/3 ofour business, at least for a while. In all probability, we would never get it all back.... A loss of r/3 of our business, for example, would mean a loss of r/3 of ouremployees.... If I were a relatively new employee at Famco, the last thing in theworld that I would want would be a strike. Frankly, what really, scares me on thisbusinessof strikes is the rumors that I hear that when we get aunion,we will strikeand fix the company. I hope those people that are making such statements realizethey are also talking about themselves."At 1 a.m. on February 24, less than 12 hours after Currier's speech, George Small-wood, a machine operator for Respondent, had a conversation with his foreman,Robert L. Jackson, also employed by Respondent as an engineer. Jackson had apiece of paper in his hand with Smallwood's clock number on it. Jackson said that8 Surprenant Manufacturing Co v. N.L.R.B.,341 F. 2d 756 (C.A. 6). See alsoWigwamMills, Inc, supra. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe wanted to remind Smallwood where he stood in seniority. Jackson stated that if athird of Respondent's production was cut back and a third of the plant waslaid off,Smallwood would be one of the employees to go. Jackson told Smallwood that wassomethingto think aboutThis was the day before the runoff election. In the lightof Currier's statementquoted above, the implied threat is self-evident.Jackson denied having any such conversation with Smallwood. Jackson admitteddiscussingseniority with another employee about that time, and advising him thathe was in the upper two-thirds of the employees in the plant.He also admitted dis-cussing seniority in February with another employee, whom he did not identify.On cross-examination Smallwood admitted apologizing to Jackson for having givenan affidavit concerning this incident to a representative of the General Counsel.Apparently Smallwood considered Jackson a friend and apologized to him for havinggiven an affidavit to the General Counsel informing him of the statements made byJackson.Contrary to Respondent's contention, this in no way reflects on Smallwood'scredibility.I credit Smallwood, and accordingly find that Respondent, by this state-ment, threatened Smallwood with the possibility of his layoff in the event the Unionwas elected in violation of Section 8 (a) (1) of the Act.2.The no-solicitation rulesAs hereinabove found, in 1960 Respondent published and continuedin effect itsBlue Book, containingitspolicies,work rules, terms and conditions of employmentand the details with respect to the shopcommittee.Respondent stipulated that theBlue Book was its publication and that it was given to all employees upon their beinghired.Among the rules therein,section19, Pp(d), providesas follows:There maybe no solicitationsfor any purpose on Company property except whensubmitted through the Shop Committee and authorized by the Company.Anysuch contributions collected by employees must be done by a member of theShop Committee or persons appointed by the Committee.Admittedly this rule was promulgated in 1960, and accordinglythe allegations ofthe complaint are limited to Respondent's publishing, maintaining,and enforcingthis rule within the limitation period provided in Section 10(b) of the Act .9 In thelight of the standards established by the Board and approved by the courts,this ispatently an unlawful no-solicitation rule.10 In substance, the Board has held thatoral solicitations on company property during an employee's own time are appro-priate and that the only valid limitation is a prohibition against such solicitationduring working time. In the same decision, the Board also held that the appropriatelimitations on the distribution of union literature are that it be during nonworkingtime in nonworking areas of the plant.llRespondent contends that its Blue Bookrule applies only to the solicitation of contributions, but the first sentence thereofplainly prohibits all solicitations at any time for any purpose unless specificallyauthorized by Respondent.The parties stipulated that on December 30, 1964, Respondent posted the followingnotice onits bulletin board:FACTORY NOTICERULES ON SOLICITATION AND DISTRIBUTION(1)There shall be no distribution of literature in any of the company's pro-duction areas.(2)There shallbe no solicitation and distribution of literature at any timeduring an employee's actual working time.The GeneralCounsel contendsthat thisrule on solicitation and the distribution ofliterature likewise is invalid.However, it appears to meet the standards enunciatedby the Board inStoddard-Quirk.12Itprohibitsdistribution of literature only in workareas during working time and solicitation only during working time.These arepreciselythe appropriate limitations establishedby theBoard.However, at leastprior to theposting of the above rule on the bulletin board on December 30, 1964,there can be no questionbut thatRespondent published,maintained,and enforcedthe priorin-'alid no-solicitation rule in violation of Section 8(a)(1) ofthe Act.9Higgins Industries, Inc.,150 NLRB 106.10N.L R B. v. Ertel Manufacturing Corp.,352 F. 2d 916 (CA. 7) ;N.L R B. v.WaltonManufacturing Company,289 F. 2d 177 (C A. 5);ChevroletMotor Division,General MotorsCorporation,144 NLRB 862;Stoddard-Quirk Manufacturing Co.,138 NLRB 61511Stoddard-Quirk Manufacturing Co., supra,footnote 1012Ibid. FAMCO, INC.117Respondent contends that the posting of the notice on the bulletin board constituteda,rescissionor revision of the prior rule published in the Blue Book and that at leastthereafter Respondent was not in violation of the Act.This contention lacks merit.There is no evidence in the record that the posting of the factory notice on Decem-ber 30, 1964, constituted a revocation of the rule contained in the Blue Book.Therewas nothing in the notice to indicate that the Blue Book rule had been rescinded.In fact, Respondent's position that the Blue Book rule dealt only with contributionswould indicate that its view was to the contrary; namely, that the notice posted onDecember 30, 1964, did not revoke the rule in the Blue Book. Furthermore, it wasadmitted that new employees continued to receive copies of the Blue Book, and thereis no evidence that its printed form was modified in any way. Thus new- employeeswould see the rule therein and be unaware of the notice posted on December 30, 1964,assumingarguendoits effectiveness as a rescission. Inasmuch as the employees arerequired to follow the rules set forth in the Blue Book, as stated therein,some pro-cedure resulting in actual revision of the printed Blue Book, or notice thereof, wouldbe necessary to call such changes to the attention of any new employee. In otherwords, there was no effective revocation of the rule printed in the Blue Book.13 Itis concluded and found that Respondent, by publishing, maintaining, and enforcingan unlawful no-solicitation rule since September 3, 1964, interfered with, restrained,and coerced its employees in violation of the Act.3.The shop committeeThe complaint alleged that Respondent's shop committee was a labor organizationwithin the meaning of the Act, and that since September 3, 1964, Respondent violatedSection 8(a)(1) of the Act by soliciting, permitting, postponing, and encouragingmeetingsof the shop committee on Respondent's premises, paying the wages of themembers of the shop committee for the time spent in said meetings, directing itsmanagement employees and supervisors to attend and participatein all meetings ofthe shop committee, paying for and/or providing and distributing printed minutesof the meetings of the shop committee, permitting its supervisors to participate andsupervise the election of the officers of the shop committee, and unilaterally adoptingproposals submitted by Respondent to the shop committee concerning wages, hours,and working conditions of its employees.Respondent denied both that the shopcommittee was a labor organization within the meaning of the Act and that Respond-ent in any way assisted or dominated said organization within the meaning of the Act.As hereinabove found, Respondent published, maintained, and enforced its booklet,entitled "Our Blue Book," which contained provisions covering the establishment,maintenance, election of members, and functions of the shop committee. Pursuantto stipulation, Respondent admitted that it permitted and postponed meetings of theshop committee on its premises, paid wages of the employee members of the shopcommittee for the timespent insaidmeetings, directed its management employeesand supervisors to attend and participate in all meetings of the shop committee, andpaid for and/or provided and distributed printed minutes of the meetings of theshop committee. In addition, the parties stipulated that matters discussed at theshop committee meetings included such items as painting windows to block out directsunlight, when wage review would be held by Respondent, which rule of Respondentapplied in job bidding by employees not working, and complaints about items to berepaired, slick floors, and what other employees were doing at work. Patently theforegoing include wages and terms and conditions of employment within the meaningof the Act. In addition, the last section in the Blue Book states: "This booklet hasbeen compiled with the assistance and suggestions of our Shop Committee.With theassistance of the Committee, additions and revisions will be made as needed."Ashereinabove found, Respondent's Blue Book sets forth all the terms and conditionsof employment, such as wages, hours, vacations, etc.Thus it is clear, and is found,that Respondent dealt with the shop committee concerning wages, hours, and termsand conditions of employment.Respondent contends that the shop committee is not a labor organization withinthe meaning of the Act because it did not "negotiate" with Respondent.Much thesame contention has been considered and rejected by the Supreme Court in itsCabotCarbondecision, where the Court held:Section 2(5) includesin itsdefinition of "labor organization" any "employeerepresentation committee or plan ... which exists for the purpose, in whole orin part, ofdealing withemployers concerning grievances, labor disputes,wages,3 Flambeau Plastics Corporation,151 NLRB 591. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDrates of pay, hours of employment, or conditions of work."(Emphasis added.)Certainly nothing in that section indicates that the broad term"dealing with"is to be read as synonomous with the more limited term "bargaining with."See, e.g.,Labor Board v. Jas. H. Matthews & Co.,156 F. 2d 706, 708, andIndianaMetal Products Corp. v. Labor Board,202 F. 2d 613, 620-621. Thelegislative history of§2(5) strongly-confirms that Congress did not understandor intend those terms to be synonomous....The proposal was that the term"bargaining collectively"be substituted for the term"dealing."But the proposalwas not adopted.It is therefore quite clear that Congress,by adopting the broadterm"dealing" and rejecting the more limited term"bargaining collectively," didnot intend that the broad term"dealing with"should be limited to and meanonly "bargaining with"as held by the Court of Appeals.14Accordingly it is concluded and found that Respondent's shop committee is a labororganization within the meaning of Section 2(5) of the Act.Section 2 of Respondent'sBlue Book deals with the shop committee.That sectionconcedes that Respondent established the shop committee.The section further pro-vides for the annual election of a shop committee member from each operatingsection of the plant and regular biweekly meetings of the shop committee with man-agement's representatives.It also provides that Respondent'smanager can call extrameetings as required.The section further delineates which employees are eligibleto vote, provides that no supervisors or foremen can vote,defines what type ofemployees may be elected to the committee,provides that a committee member trans-ferred to another department may no longer be a member of the shop committee,and sets forth the procedure for the removal of incumbent shop committee membersby written request of 70 percent of the employees in the department.It is clear thatRespondent not only established the shop committee but controls its composition,method,and manner of selection and removal,and the eligibility of employees toparticipatein such selection.In addition,Respondent admitted that it permittedand postponed meetings of the shop committee on its premises,paid the wages ofshop committee members for the time spent in the meetings,directed its managementemployees and supervisors to attend and participate in the meetings,and paid forand/or provided and distributed printed minutes of the shop committee meetings.Thus itis clear, and I find,that Respondent not only assisted the shop committee, alabor organization,but also dominated and interferedwithitsadministration asproscribed in Section 8(a) (2) of the Act, thereby interfering with,restraining, andcoercing its employees in'the exercise of rights guaranteed in the Act in violation ofSection 8 (a)( I) of the Act.15Although theallegations of the complaint are limited to Section 8(a)(1), theGeneral Counsel proposes, and Respondent opposes, the customary order wheredomination of a labor organization in violation of Section 8(a) (2) is found;i.e., thedisestablishment of the shop committee.In this connection,it is well establishedthat a failure to state the "right"section ofthe Act oreven stating the wrong sectionof the Actis not grounds for dismissalwhere theissue has been fully litigated 16 Itis equally well settled that the selection of the appropriate remedy to expunge theeffects of the unfair labor practices found is the particular province and one of thechief responsibilities of the Board.17Accordingly,it is concluded and found, sincethe issue was alleged and fully litigated and the record establishes that Respondentboth dominated and assisted the shop committee,the disestablishment thereof isnecessary in order to expunge the effects of Respondent's unfair labor practices andremedy the interference with, restraint,and coercion of its employees in violationof the Act.14N.L R.B. v.CabotCarbon Co., et at.,360 U.S. 203.See alsoFerguson-Lander BoaCo., 151NLRB1615, andHammond Organ Company,149 NLRB 997.15N L.R B. v. The Chardon Telephone Company,323 F. 2d 563(C.A. 6) ;N.L R B. v.Western Reserve TelephoneCo., 323F. 2d 564(C.A.6) ; AluminumExtrusions, Inc.,148 NLRB 1662;andCertain-Teed Products Corporation,147 NLRB 1517.19Associated Home Builders of the Greater East Bay, Inc.v.N.L.R.B.,352F. 2d 745 ;Frito Company,Western Divisionv.N.L R.B.,330 F. 2d 458 (C.A. 9);N L.R.B. v.PecheurLozenge Co.,Inc.,209 F 2d 393 (CA 2) ; cert denied 347 U.S 953;American News-paper PublishersAssociationv.N.L.R.B.,193 F.2d 782(C.A.7) ; Independent MetalWorkers Union,Local No. 1 (Hughes Tool Company),147 NLRB 1573.17Franks Bros.Company v.N.L.R.B.,321 U.S. 702;N L R B.v.P. Lorillard Company,314 U.S. 512;N.L.R.B. v. DelightBakery, Inc,353 F. 2d 344(C.A. 6) ;N.L R.B. v.American Compress Steel Corporation,343 F.2d 307(D.C.D.C.). FAMCO, INC.IV.THE REMEDY119Having found that Respondentengaged incertain unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative action ofthe type which is conventionally ordered in such cases as provided in the Recom-mended Order below, which I find necessary to remedy and remove the effects ofthe unfair labor practices and to effectuate the policies of the Act.Because it hasbeen found that Respondent dominated as well as assisted the shop committee, I shallalso recommend that Respondent completely disestablish said shop committee.Upon the basis of the foregoing findings of fact and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce, and the Union and the shop committeeare labor organizations, within the meaning of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in unfair laborpractices within themeaningof Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregong findings of fact,conclusions of law,and the entire record andpursuant to Section 10(c) of the National Labor Relations Act, as amended,I recom-mend that the Respondent,Famco,Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating coercively its employees concerning their union activities andsympathies..(b) Threatening employees with discharge,layoff,job reprisal,transfer,moreonerous working conditions,or the cessation of current economic benefits becauseof their union activities.(c)Prohibiting the carrying,wearing, or displaying of union insignia in theplant,or confiscating or destroying such union insignia in the presence of employees.(d) Publishing,maintaining in effect,enforcing,or applying any rule or regulationprohibiting its employees during nonworking time from soliciting their fellow employ-ees to join or support International Union,United Automobile,Aerospace and Agri-cultural ImplementWorkers of America,UAW-AFL-CIO, or any other labororganization.(e)Dominating or interfering with the administration of the shop committee, orwith the formation or administration of any other labor organization of its employees,or contributing financial or other support to the shop committee or any other labororganization of its employees.(f)Recognizing,or in any manner dealing with,the shop committee, or anyreorganization or successor thereof, as a representative of any of its employees forthe purpose of dealing with Famco, Inc., concerning grievances,labor disputes,wages,rates of pay,hours of work,or other terms and conditions of employment.(g) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed to them by Section7 of the Act.2.Takethe following affirmative action which I find will effectuate the purposes ofthe Act:(a)Withdraw all recognition from the shop committee as a representative of anyof its employees for the purpose of dealing with Famco, Inc., concerning grievances,labor disputes,wages, rates of pay, hours of work, or other terms and conditions ofemployment,and completely disestablish the shop committee as such representative.(b) Forthwith rescind its existing rule against solicitation as published in its BlueBook to the extent that it prohibits employees from soliciting membership in a labororganization during nonworking time on its premises.(c)Post at its plant in Louisville,Kentucky,copies of the attached notice marked"Appendix." 18Copies of said notice,to be furnishedby theRegional Director for18 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words "a Decisionand Order." 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion 9, shall, after being duly signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 9, in writing, within 20 days from thedate of receipt of this Decision, what steps Respondent has taken to comply herewith.19It is further ordered that the additional allegations in the complaint of interference,restraint, and coercion not hereinabove found be and hereby are dismissed.In the event that this RecommendedOrder be adopted by the Board,this provisionshallbe modified to read: "Notify the Regional Director for Region 9, in writing, within10 days fromthe date of this Order, whatstepsRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National. LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate our employees concerning their unionactivities and sympathies.WE WILL NOT threaten our employees with discharge, layoff, job reprisal, trans-fer,more onerous working conditions, or the cessation of current economic bene-fits for engaging in union activities.WE WILL NOT prohibit the carrying, wearing, or displaying of unioninsignia inour plant, or confiscate or destroy such union insignia.WE WILL NOT publish, maintain in effect, enforce, or apply any rule or regula-tion prohibiting our employees during nonworking time from soliciting theirfellow employees to join or support International Union, United Automobile,Aerospace and Agricultural Implement Workers of America, UAW-AFL-CIO,or any other labor organization.WE WILL NOT dominate or interfere with the formation or administration of,or contribute financial or other support to, any labor organization of ouremployees.WE WILL NOT recognize, or in any manner deal with, the shop committee, orany reorganization or successor thereof, as a representative of any of our employ-ees for the purpose of dealing with us concerning grievances, labor disputes,wages, rates of pay, hours of work, or other terms and conditions of employment.WE WILL NOT in any like or related manner interfere with, restrain or coerceour employees in the exercise of any of the rights guaranteed them by the Act.WE hereby completely disestablish the shop committee as a representative ofany of our employees for the purpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of work, or other terms and conditionsof employment, and withdraw all recognition from the shop committee as suchrepresentative.WE hereby rescind our existing rule against solicitation as published in OurBlue Book to the extent that it prohibits our employees from soliciting member-ship in a labor organization during nonworking time on our premises.All of our employees are free to become or remain, or refrain from becoming orremaining,members of the above-named Union, or any other labor organization,except to the extent that such right may be affected by an agreement conforming tothe provisions of Section 8(a) (3) of the Act requiring membership in a labor organi-zation as a condition of employment.FAMCO, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Room 2023,Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No. 684-3627.